Sullivan, J.
A transcript of a judgment recovered by Sieberling & Co. against Emily S. Hoyt and Edward B. Hoyt in the county court- of Sheridan county was filed -in the office of the clerk of the district court for said county, and entered upon the judgment record therein April 23, 1890. On June 28, 1892, Edward B. Hoyt purchased and became the owner of a vacant lot in the village of Rush-ville, to which the judgment attached as a lien, under the provisions of section 18, chapter 20, Compiled Statutes, 1899. This property was afterwards sold and conveyed to Lessert & Steele, who constructed upon it a large *310store building which cost, with other improvements, about $2,000. The Hoyts being insolvent, this action was instituted by Sieberling & Co. to establish the lien of their judgment against the lot conveyed to Lessert & Steele, to have the amount and rank of other judgment liens determined, and to have the property sold for the satisfaetion of all the liens against it. The several defendants filed separate answers, and the cause having been submitted upon the pleadings and evidence, the court rendered judgment in accordance with the prayer of the petition. Lessert & Steele complained of the decision, and by this proceeding in error bring the record here for review. They insist that the court erred in awarding the plaintiffs a lien on the property for an amount greatly in excess of its value at the time they purchased it of Hoyt. They claim that, to the extent they enhanced the value of the vacant lot by building on it and otherwise improving it, their equity is superior to that of the plaintiffs.
The question to be decided is neither novel nor difficult of solution. The governing principles are well established. • The plaintiffs’ judgment became a lien on the lot as soon as the title to the property vested in Hoyt. See Colt v. DuBois, 7 Nebr., 391; Berkley v. Lamb, 8 Nebr., 392; Duell v. Potter, 51 Nebr., 241. Lessert & Steele took their conveyance with constructive notice of the lien, and, for aught that appears to the contrary, with actual notice. If they saw fit to improve the premises under such circumstances, they can not well complain of the action of the plaintiffs in enforcing their judgment against the lot and the building which, by physical attachment, had become a part of it. The general rule of law, supported by numerous adjudications both in this country and' in England, is that, if the owner of real estate build a dwelling or other structure thereon with the intention of making it a permanent annexation to the soil, such building becomes immediately parcel of the land and subject to the liens and incumbrances existing *311against the same. This rule is held to be applicable to conscious wrong-doers, and it has been enforced even against strangers to the title who had expended money in making improvements in consequence of a mere mistake. See Bradley v. Osterhoudt, 13 Johns. [N. Y.], 404; Ogden v. Stock, 34 Ill., 522; Coombs v. Jordan, 3 Bland Ch. [Md.], 284; Webster v. Potter, 105 Mass., 414; Dame v. Dame, 38 N. H., 429; Ryall v. Rolle, 1 Atk. [Eng.], 175; Steward v. Lombe, 1 B. & B. [Eng.], 505. The-precise question here presented for determination was decided adversely to the contention of the plaintiffs in error in Rounsaville v. Hazen, 39 Kan., 610, and in Taylor v. Morgan, 86 Ind., 295. In the latter case it was said: “A purchaser of real estate must take notice of judgment liens, and if, in actual ignorance thereof, he purchases and makes valuable improvements, he can not, by paying upon the judgment the value of the property without the improvements, release the property from the lien of the judgment if not fully paid.” The same principle was declared in Martin v. Beatty, 54 Ill., 100. We knoAV of no case sustaining the view for which Lessert & Steele contend. The conclusion of the trial court is right, and its judgment is, therefore,
Affirmed.